                                                                           Case 2:18-cv-02590-JZB Document 19 Filed 11/05/18 Page 1 of 3


                                                                 1    Tracy A. Miller, SBN 015920
                                                                      Douglas (Trey) Lynn, SBN 028054
                                                                 2    OGLETREE, DEAKINS, NASH,
                                                                 3    SMOAK & STEWART, P.C., #00504800
                                                                      2415 East Camelback Road, Suite 800
                                                                 4    Phoenix, Arizona 85016
                                                                 5    Telephone: (602) 778-3700
                                                                      Tracy.Miller@ogletreedeakins.com
                                                                 6    Trey.Lynn@ogletreedeakins.com
                                                                 7
                                                                      Attorneys for Defendant
                                                                 8
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                FOR THE DISTRICT OF ARIZONA
                                                                 10
                                                                 11    Angel A. Garcia, a single man,              No. 2:18-cv-02590-JZB
                                                                 12                        Plaintiffs,
                           2415 East Camelback Road, Suite 800




                                                                 13
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                               vs.                                 NOTICE OF SERVICE OF
                                     (602) 778-3700




                                                                 14                                                DISCOVERY
                                                                       AVH Mortgage, LLC, an Arizona limited
                                                                 15    liability company; LoanDepot.com, LLC,
                                                                       a Delaware limited liability company,,
                                                                 16
                                                                 17                        Defendants.

                                                                 18
                                                                              Pursuant to Fed. R. Civ. P. 26(a)(1), Defendant AVH Mortgage, LLC and
                                                                 19
                                                                      LoanDepot.com, LLC (“Defendants) served Defendant’s Mandatory Initial Discovery
                                                                 20
                                                                      Responses on Plaintiff’s counsel by email and first class mail on November 5, 2018.
                                                                 21
                                                                 22
                                                                      //
                                                                 23
                                                                      //
                                                                 24
                                                                 25   //

                                                                 26
                                                                 27
                                                                 28
                                                                      Case 2:18-cv-02590-JZB Document 19 Filed 11/05/18 Page 2 of 3



                                                                  1
                                                                  2      DATED this 5th day of November 2018.
                                                                  3                                  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                  4
                                                                  5                                  By: s/ Douglas (Trey) Lynn
                                                                                                        Tracy A. Miller
                                                                  6                                     Douglas (Trey) Lynn
                                                                                                        2415 East Camelback Road, Suite 800
                                                                  7
                                                                                                        Phoenix, Arizona 85016
                                                                  8                                     Attorneys for Defendants
                                                                  9
                                                                 10
                                                                 11
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13
                                     (602) 778-3700




                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                          2
                                                                        Case 2:18-cv-02590-JZB Document 19 Filed 11/05/18 Page 3 of 3



                                                                  1                               CERTIFICATE OF SERVICE
                                                                  2         I hereby certify that on the 5th day of November 2018, I electronically transmitted
                                                                  3   the attached document to the Clerk’s Office using the CM/ECF Systems for filing and
                                                                  4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrant:
                                                                  5   Law Offices of
                                                                      BONNETT, FAIRBOURN,
                                                                  6
                                                                      FRIEDMAN & BALINT, P.C.
                                                                  7   2325 E. Camelback Road, Suite 300
                                                                      Phoenix, Arizona 85016
                                                                  8   Telephone: (602) 274-1100
                                                                  9   Ty D. Frankel (AZ Bar No. 027179)
                                                                      tfrankel@bffb.com
                                                                 10
                                                                      Law Offices of
                                                                 11   BONNETT, FAIRBOURN,
                           2415 East Camelback Road, Suite 800




                                                                 12   FRIEDMAN & BALINT, P.C.
                                                                      600 W. Broadway, Suite 900
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13   San Diego, California 92101
                                     (602) 778-3700




                                                                      Telephone: (619) 756-7748
                                                                 14
                                                                      Patricia N. Syverson (AZ Bar No. 020191)
                                                                 15   psyverson@bffb.com
                                                                 16
                                                                 17
                                                                      s/ Susan Stimson
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                  3
